Citation Nr: 0528060	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02- 02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision which 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability.  A notice of disagreement was received 
in November 2001.  In February 2002, the RO issued a 
statement of the case, and later that same month, the veteran 
filed a timely appeal.   

In July 2002, following the submission of additional evidence 
by the veteran, the RO issued a decision that reopened the 
claim and denied service connection for a right knee 
disability.

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.


FINDINGS OF FACT

1.  A March 1971 rating decision was not appealed and is now 
final.

2.  Evidence added to the record since the March 1971 rating 
bears directly and substantially upon the issue of service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran injured his right knee during basic combat 
training and was discharged as medically unfit for active 
service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
March 1971 rating decision and the claim for service 
connection for a right knee disability may be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (prior to August 29, 2001). 

2.  A right knee disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Factual Background 

The veteran served on active duty in the Army from July 1970 
to September 1970.  His enlistment examination, performed in 
July 1970, noted essentially normal findings throughout.  An 
inservice treatment record, dated August 13, 1970, 
reflects that the veteran obtained treatment for an injury to 
his right leg.  He was diagnosed with a torn meniscus of the 
right knee, right ankle strain, and tenderness in the lateral 
malleolus of the right foot.  A history of pain in both knees 
and the right ankle was noted.

An August 13, 1970, x-ray report of the right knee found 
"RIGHT KNEE: Hypertrophic change of distal right femur 
margin which may be due to prior surgery or injury." 

An August 14, 1970, Medical Condition - Physical Profile 
Record reflects that the veteran was suspended from all 
training because of a torn medial meniscus.
An August 24, 1970, service medical record reflects a 
reported history of a severe valgus injury to the right knee 
while playing football in 1965, resulting in a massive 
effusion and medial joint margin pain.  He was treated for 
this condition with ace wrap and crutches, and played no 
further football that season.  Physical examination of the 
right knee revealed mild, soft effusion with pronounced 
evidence of synovial thickening, no medial lateral ligament 
instability, no rotational instability, moderate medial joint 
line tenderness, positive McMurray's sign and mild quad 
atrophy. X-rays showed advancing osteoarthritic degenerative 
changes with lipping on the tibial plateau and distal femoral 
surfaces associated with minimal subchondral sclerosis.  The 
diagnosis was torn right medial meniscus with secondary 
degenerative arthritic changes, existing prior to service, 
fit for duty.

A September 4, 1970, Medical Board Proceedings Report found 
the veteran was medically fit with the following medical 
condition: a torn right medial meniscus with secondary 
degenerative arthritic change.  The Board concluded the 
medical condition existed prior to service and was not 
aggravated by service, and recommended the veteran be 
returned to duty for separation for erroneous enlistment.  On 
September 22, 1970 the veteran received a Medical Discharge 
under Honorable conditions.

In March 1971, the RO denied service connection for a right 
knee condition.  That decision was not appealed and is now 
final.

VA medical records for the period May 1990 through March 2001 
reflect a May 2000 right total knee arthroplasty surgical 
procedure for osteoarthritis, as well as numerous orthopedic, 
physical therapy and prosthetic clinic visits.

In June 2002, a letter was received from [redacted].  Mr. 
[redacted] identified himself as a teacher and assistant coach 
at the high school attended by the veteran and said he could 
not recall the veteran playing high school football. 

At his April 2005 video conference hearing, the veteran 
testified that, to his knowledge he did not have any injury 
to his knee prior to active service.  He said he hurt his 
knee when he was going up a hill to the rifle range and he 
twisted his ankle, heard his knee pop and fell.  His knee 
swelled and he was put on light duty for two weeks.  He then 
went back to training and, after a week or two, his knee 
swelled up again and they had to remove fluid from it.  The 
veteran was adamant that he had never played football and 
that, after school, he had to pick and chop cotton.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

Analysis

The evidence submitted since the March 1971 denial of the 
claim includes a statement from the assistant coach from the 
veteran's high school that he never played football and, at 
his videoconference, the veteran adamantly denied ever 
playing football or injuring his right knee prior to active 
service.

The Board finds that evidence submitted since the March 1971 
denial of the claim was not previously submitted, is neither 
cumulative or redundant, and is so significant is must be 
considered to fairly decide the merits of the claim.  
Therefore, the claim should be reopened.

With respect to service connection, the veteran contends that 
he injured his right knee during active service training and 
that it has bothered him ever since.

The evidence is clear that the veteran has a current right 
knee disability, reflected in VA medical records showing 
treatment for his right knee, including a May 2000 right 
total knee arthropathy surgical procedure performed for 
osteoarthritis.

The evidence is clear that no defect, deformity, or disorder 
was noted on physical examination at the time the veteran 
entered active service.  

The evidence is clear that the veteran incurred an injury to 
his right knee during basic combat training.  Service medical 
records corroborate the veteran's testimony, reflecting an 
injury to his right foot and right ankle and a torn medial 
meniscus of his right knee.

Absent a defect noted at the time of enlistment, the evidence 
must show clearly and unmistakably that the veteran's right 
knee disability pre-existed his entry into active service and 
that his right knee disability was not aggravated by active 
service.

While the August 1970 x-ray report said only that there was a 
hypertrophic change of the distal right femur margin which 
may be due to prior surgery or injury, a subsequent August 
1970 clinic note interpreted the x-ray to show advancing 
osteoarthritic degenerative changes.  A subsequent medical 
board concluded that the torn medial meniscus pre-existed the 
veteran's entry into active service.

The Board must accept the 1970 x-ray report finding of 
hypertrophic change and the subsequent x-ray interpretation 
of arthritic changes as uncontroverted, clear and 
unmistakable evidence of the existence of an arthritic 
condition of the right knee at that time.  The Board does 
not, however, accept the conclusion of the medical board that 
the torn medial meniscus pre-existed the veteran's entry into 
active service.

While the 1970 medical opinion that the veteran's torn medial 
meniscus pre-existed service is by no means unreasonable in 
view of the arthritic changes present, it does not clearly 
and unmistakable demonstrate that the veteran had a torn 
medial meniscus prior to service, nor does it clearly and 
unmistakably demonstrate that the arthritic condition existed 
as a result of a pre-existing torn medial meniscus of the 
right knee.

Simply put, there is no way to tell whether the torn medial 
meniscus of the right knee occurred prior to service or 
during service when the veteran twisted his ankle and fell.  
This is particularly so when it appears that the opinion from 
1970 was based on an inaccurate history.

What the evidence does demonstrate is that the veteran 
incurred an injury to his right knee in service, that the 
arthritic condition of his knee at the time of his injury 
became much worse following that injury, and that he has a 
current right knee disability.  

Applying the presumption of soundness, and giving the veteran 
the benefit of the doubt when there is an approximate balance 
of positive and negative evidence with respect to any issue, 
service connection for a right knee disability is warranted.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a right knee disability 
is reopened.

Entitlement to service connection for a right knee disability 
is granted.



	                        
____________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


